 



Exhibit (10)(gg)

     INSURANCE BONUS AGREEMENT (the “Agreement”), dated as of December 29, 2003,
among Wachovia Corporation, a North Carolina corporation, its subsidiaries and
affiliates (the “Company”), G. Kennedy Thompson (the “Insured”) and The Thompson
Family Irrevocable Trust Dated December 31, 1996 (the “Owner”).

W I T N E S S E T H:

     WHEREAS, the Owner desires to purchase a life insurance policy insuring the
life of the Insured;

     WHEREAS, the Company desires to provide the Insured with a special bonus
for work performed for the Company; and

     WHEREAS, the Company, the Insured and the Owner desire to terminate the
Split-Dollar Life Insurance Agreement among them and this Agreement is a
condition to the termination;

     NOW, THEREFORE, in consideration of the preceding and the mutual promises
made herein, the Company and the Insured agree as follows:



       1. Purchase Of Policy. The Owner agrees that it shall apply to The
Travelers Insurance Company (together, the “Insurer”) for a policy of insurance
having the terms set forth in the attached Schedule (the “Policy”). The Insured
agrees to provide any and all information requested by the Insurer in order for
the Insurer to underwrite the Policy, including but not limited to a medical
examination and completion of forms as requested by the Insurer.



       2. Policy Ownership. The Owner shall be the sole owner of the Policy and
shall have all incidents of ownership in and to the Policy.



       3. Insurance Bonus. In addition to any and all compensation paid by the
Company to the Insured for the Insured’s services, the Company shall cause an
annual insurance bonus to be paid to the Insured (or after the Insured’s death,
to his or her surviving spouse) in the amount of Seventeen Thousand, Seven
Hundred Eighty-Three Dollars and thirty-Three Cents ($17,783.33) (the “Insurance
Bonus”). While this Agreement is in force, the Insurance Bonus will be paid
during December each year, beginning 2003. The parties agree that the Insurance
Bonus is compensation for services and that the Company may withhold any taxes
that are required to be withheld under any law, rule or regulation.



       4. Premium Payments. The Owner agrees to pay the annual premium on the
Policy (the “Annual Premium”) when due. As a convenience to the Insured and the
Owner, the Insured directs the Company (a) to pay the Insurance Bonus directly
to the Insurer on behalf of the Owner against the Annual Premium and (b) to the
extent the Annual Premium exceeds the amount of the Insurance Bonus after all
applicable withholding, to pay the excess out of the amount of any other
compensation then owed to the Insured. The Company shall notify the Insured of
any amounts it has paid under this Section 4, and the Owner shall pay any
remainder of the Annual Premium when due. For the avoidance of doubt, this
Agreement in no way obligates the Company to extend or maintain credit to or for
the Insured or the Owner.



       5. Termination. This Agreement shall terminate upon the earlier of:



       (a) The death of the Insured;



       (b) Termination of Insured’s employment with the Company and its
subsidiaries other than as a result of (i) Insured’s Retirement with the
Company’s consent, (ii) termination by Insured for Good Reason in accordance
with the terms of the Employment Agreement, (iii) termination by the Company for
any reason other than for Cause, or (iv) termination of the Insured’s employment
due to Long-term Disability (as defined in the Company’s Long-Term Disability
Plan); provided that this Section 5(b) shall not apply after a Change in
Control;



       (c) The Insured’s breach of the Employment Agreement after the Insured’s
termination of employment;

 



--------------------------------------------------------------------------------



 





       (d) Written notice by the Company to the Insured, if the Owner has failed
to pay any portion of the Annual Premium when due or either the Owner or the
Insured has failed to comply with any other provision of this Agreement (and, in
each case, such failure has not been cured within 30-days of the Company’s
written notice to the Insured);



       (e) Mutual agreement by the Company and the Insured.



    Except as provided in this Section 5(b), termination of Insured’s employment
with the Company and its subsidiaries shall not affect the party’s obligations
under this Agreement.



       6. Certain Forbearances. Notwithstanding Section 2 of this Agreement, the
Owner agrees that during the term of this Agreement that the Owner will not
(without the prior written consent of the Company): (a) exchange or surrender
any part of the Policy (for its cash value or otherwise); (b) obtain a loan
against the Policy from the Insurer; (c) assign any part of the Policy as
collateral security; (d) change the ownership of any part of the Policy by
endorsement or assignment; or (e) request a settlement of the proceeds of the
Policy under any method of settlement other than one which is in reference to
the life of the Insured. If applicable, the Owner shall enter into an agreement
with the Insurer to effect the foregoing.



       7. Amendment Of Agreement. The Agreement shall not be amended, altered or
modified, and no term may be waived, without the written agreement of the
Insured and the Company. The agreement of the Owner shall not be required unless
the amendment, alteration, modification or waiver increases materially the
obligations of the Owner under this Agreement. The failure of the Company to
enforce any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.



       8. Death Benefits. The Owner shall designate the beneficiary or
beneficiaries of the Policy, and the Company shall have no rights or interest in
the death proceeds payable under the Policy or in the cash value of the Policy.



       9. Miscellaneous. The Company and the Insured agree that (a) this
Agreement is not and shall not be construed as an employee benefit plan subject
to the Employment Retirement Income Security Act of 1974, as amended (“ERISA”)
and (b) the value of the Insured’s Insurance Bonus shall not be considered as
salary or compensation for purposes of determining the Insured’s benefits under
any of the Company’s or its affiliates’ plans, policies or arrangements,
including, but not limited to, pension, retirement, profit sharing, bonus or
severance plans or under any agreement between the Insured and the Company or
one of its affiliates. Before making any claim under this Agreement, the Owner
and the Insured will comply with the Company’s claims procedures, which may be
obtained from the Company’s Executive Compensation Department. This agreement
shall be subject to and construed under the laws of the state of North Carolina.



       10. Use of Certain Definitions. Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Employment
Agreement, dated as of November 15, 1999 (the “Employment Agreement”), by and
between the Insured and the Company. This Agreement does not constitute an
amendment to the Employment Agreement.



       11. Liability Of Insurer. The Insurer is not a party to this Agreement
and shall have no liability except as set forth in the Policy.



       12. Liability Of the Company. The Company makes no representations to the
Insured and shall have no responsibility or liability for the tax effects of
this Insurance Bonus Agreement or any related payments under the Policy. The
Insured is solely responsible for any taxes owed as a result of the Insurance
Bonus. The Owner and the Insured represent that they have relied on their own
tax and legal advisors with respect to this Agreement, the Insurance Bonus and
the Policy.



       13. No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any person other than the Company, the Insured or the
Owner.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Insurance Bonus
Agreement on the date first above written.

                      WACHOVIA CORPORATION                                      
By:   /s/ Charles D. Loring       /s/ G. Kennedy Thompson        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Name: Charles D. Loring       Insured: G. Kennedy Thompson     Title: Senior
Vice President                                       Date:   December 29   ,
2003   Date:   December 29   , 2003    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                /s/ Wachovia Bank, N.A., Trustee                

--------------------------------------------------------------------------------

                Trustee: Wachovia Bank, N.A.                 Owner: The Thompson
Family Irrevocable Trust                 Dated December 31, 1996                
                      Date:   December 29   , 2003                

--------------------------------------------------------------------------------

   

 